           Case 1:20-cv-00404-NF-KHR Document 13 Filed 06/08/20 Page 1 of 8



                                  UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF NEW MEXICO


    CHOQ, LLC,
    a Texas Limited Liability Company                             CASE NO.: 1:20-cv-00404-NF-KHR

            Plaintiff,
    v.

    HOLISTIC HEALING, LLC,
    a New Mexico limited liability company, and
    JOHN DOE, an individual,

            Defendants.



                  MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

           Defendant, HOLISTIC HEALING, LLC (“Holistic Healing” or “Defendant”), by and

through its undersigned counsel, pursuant to Federal Rule of Civil Procedure 12(b)(6), hereby files

this Motion to Dismiss Plaintiff’s Amended Complaint [Doc. 6], and in support hereof states:

     I.    SUMMARY OF THE ARGUMENT

           CHOQ, LLC’s (“Plaintiff”) Amended Complaint 1 fails to state claims upon which relief

can be granted. The Amended Complaint brings claims for violations of the Lanham Act (False

Advertising), Defamation, and Unfair Trade Practices (Counts I, II, and III, respectively) against

Defendant. The allegations within the Amended Complaint lack the requisite specificity or detail

required to support the claims for relief. Plaintiff disregards that the claims it asserts, by their very

nature, require the allegations be pled with particularity, including specific facts and statements to

support the claims. None of the claims asserted by Plaintiff are accompanied by specific factual

allegations in support – the “False Advertisement” claim lacks any proof of an advertisement,



1
    Plaintiff amended its original Complaint prior to serving Defendant.
       Case 1:20-cv-00404-NF-KHR Document 13 Filed 06/08/20 Page 2 of 8



where the advertisement was published, or when the advertisement was published; the Defamation

claim is wanting of which particular statements, if any, could be attributed to Defendant as

defamatory, when they were published, or even where they were published; the Unfair Trade

Practices act, similarly, fails to state with specificity how Defendant has allegedly published false

and deceptive statements. Therefore, Plaintiff’s Amended Complaint fails to satisfy the Federal

Rules of Civil Procedure and plead the basic requirements of the claims asserts, and must be

dismissed.

 II.   MEMORANDUM OF LAW AND ARGUMENT

    A. THE APPLICABLE STANDARD FOR A MOTION TO DISMISS.

       A pleading must include a “short and plain statement showing that the pleader is entitled

to relief,” otherwise the pleading is subject to a motion to dismiss. Ashcroft v. Iqbal, 556 U.S. 662,

677-678 (2009). Labels, conclusions and formulaic recitations of the elements of a cause of action

are not sufficient. Id. (citing Bell Atlantic Corp., et al. v. Twombly, et al., 550 U.S. 544 (2007)).

Mere naked assertions are not sufficient. Id. “On a motion to dismiss, courts ‘are not bound to

accept as true a legal conclusion couched as a factual allegation.’” Id. (citing Papason v. Allain,

478 U.S. 265, 286 (1986)). Moreover, a complaint must contain sufficient factual matter, which,

if accepted as true, would “state a claim to relief that is plausible on its face.” Iqbal, 556 U.S. at

677-678. (quoting Twombly, 550 U.S. at 555). A complaint that fails to meet this standard of Rule

8(a)(2) must be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(6). A Rule 12(b)(6)

motion to dismiss “tests the legal sufficiency of the complaint.” Singh v. United States Bank, N.A.,

No. CV-16-579 WJ/WPL, 2016 U.S. Dist. LEXIS 148177, *5 (D.N.M. Oct. 26, 2016).




                                             Page 2 of 8
        Case 1:20-cv-00404-NF-KHR Document 13 Filed 06/08/20 Page 3 of 8



    B. COUNT I FAILS TO STATE A CLAIM UPON WHICH RELIEF CAN BE
       GRANTED AND MUST BE DISMISSED.

        In order to plead a claim for False Advertising under the Lanham Act, a plaintiff must show

that their interests (1) fall within the zone of interest protected by the law invoked; and (2) the

injuries are proximately caused by violations of the statute. Lexmark Int’l, Inc., v. Static Control

Components, Inc., 572 U.S. 118, 119 (2014). “To demonstrate falsity within the meaning of the

Lanham Act, a plaintiff may show that the statement was literally false, either on its face or by

necessary implication, or that the statement was literally true but likely to mislead or confuse

consumers.” Zoller Labs., LLC v. NBTY, Inc., 111 Fed. Appx. 978, 982 (10th Cir. 2004)

(unpublished) (quoting Southland Sod Farms v. Stover Seed Co., 108 F.3d 1134, 1139 (9th Cir.

1997))). The Lanham Act encompasses two types of actionable advertising representations: “(1)

those that are literally false, and (2) those that, while literally true, are likely to mislead and confuse

consumers.” Intermountain Stroke Ctr., Inc. v. Intermountain Health Care, Inc., 638 Fed. App'x

778, 785 (10th Cir. 2016); see also La Resolana Architects, PA v. Reno, Inc., 555 F.3d 1171, 1181–

82 (10th Cir. 2009) (holding there was “no basis” for a Lanham Act claim, given the district court's

factual findings that “neither [of the defendants] made any false or misleading oral or written

statements or representations”).

        In Intermountain Stroke Ctr., the court upheld the dismissal, with prejudice, of the

plaintiff’s claim under the Lanham Act. Id. The court stated that none of the “‘specific’ advertising

statements could serve as the predicate for a Lanham Act false-advertising claim.” Id. at 795. The

court reasoned that the statements identified were not misleading and did not relate to the “nature,

characteristics, or qualities of Intermountain’s healthcare services.” Id. Instead, the statements,

including those related to Intermountain’s after care charts and worksheets, were determined to be

rudimentary and far too vague to support a claim under the Lanham Act. Id. at 796.



                                               Page 3 of 8
       Case 1:20-cv-00404-NF-KHR Document 13 Filed 06/08/20 Page 4 of 8



       Here too, Plaintiff sets forth vague, undescriptive, and rudimentary allegations that fail to

support a claim under the Lanham Act. First, Plaintiff does not specify the alleged false

advertisements, nor are they attached to the Amended Complaint. None of the allegations specify

when the advertisements were allegedly made, or where for that matter. Secondly, the allegations

that Plaintiff does include in the Amended Complaint are not misleading or related to the “nature,

characteristics, or qualities” of Defendant’s specific product. [Doc. 6, ¶¶ 34-37] Plaintiff itself has

similar statements on its website. See SHILAJIT Product Offers: CHOQ™, CHOQ,

https://choq.com/shilajit-product-offers/ (last visited June 5, 2020) (“Presenting the game-

changing ayurvedic adaptogen for men AND women that tops them all. Optimize and balance

hormones, boost collagen production, increase mitochondrial energy and enhance sports

performance. Use CHOQ PURIFIED SHILAJIT — The ultimate in healthy aging and all-around

vitality.”). The statements, as alleged by Plaintiff, are customary in the herbal supplement industry

and are accompanied by the appropriate FDA disclaimers on both Plaintiff’s and Defendant’s

websites. See generally id. Accordingly, Plaintiff fails to state a claim upon which relief can be

granted and its claim under the Lanham Act must be dismissed.

   C. COUNT II SHOULD BE DISMISSED AS PLAINTIFF FAILS TO STATE A
      CLAIM FOR DEFAMATION PURSUANT TO NEW MEXICO LAW.

       A pleading for defamation generally has “a tradition of greater factual detail and specificity

[required] with regard to most elements of the complaint than might otherwise be true in civil

actions.” Rodney A. Smolla, Law of Defamation § 2.28[3], at 2–99 (1994); see also Charles A.

Wright & Arthur R. Miller, Federal Practice and Procedure § 1357, at 359 (1990) (“When the

claim alleged is a traditionally disfavored ‘cause of action,’ such as malicious prosecution, libel,

or slander, the courts tend to construe the complaint by a somewhat stricter standard and are more

inclined to grant a Rule 12(b)(6) motion to dismiss.”). When analyzing a defamation pleading, the



                                              Page 4 of 8
        Case 1:20-cv-00404-NF-KHR Document 13 Filed 06/08/20 Page 5 of 8



courts “consider whether the contested statements are reasonably susceptible of a defamatory

connotation.” Young v. Wilham, 2017-NMCA-087, ¶ 18, 406 P.3d 988 (citing Davis v. Boeheim,

24 N.Y.3d 262, 998 N.Y.S.2d 131, 22 N.E.3d 999, 1003 (2014)) (internal quotation marks and

citation omitted). Further, a complainant must “plead precisely the statements about which they

complain” as the defendant is entitled to know the precise language challenged. Andrews v.

Stallings, 1995-NMCA-015, ¶ 14, 119 N.M. 748 (internal quotation marks and citation omitted).

The defendant should not be left having to guess what the plaintiff’s undeveloped arguments

complained of are. Young, 406 P.3d at 995.

       Here, Plaintiff fails to specifically plead the alleged defamatory statements. Instead, the

Plaintiff vaguely states “Holistic Healing has falsely stated that Choq Shilajit uses fillers, is stored

in aluminum barrels, has additives, including fulvic acid, contains a significant amount of

aluminum, lacks effectiveness, has contaminates, and is boiled.” [Doc. 6, ¶ 56] Plaintiff fails to

provide the requisite specificity regarding Defendant’s alleged statements and fails to attach the

libelous statements upon which the Amended Complaint relies. More importantly, Plaintiff fails

to state when, where, or how Defendant made or published the alleged statements. Frankly,

Plaintiff’s ambiguity in the alleged claim for defamation against Defendant makes it impossible

for Defendant to discern any factual basis for Plaintiff’s allegations. Accordingly, pursuant to the

aforementioned law, Plaintiff’s claim for defamation must be dismissed.

   D. COUNT III FAILS TO STATE A CLAIM UPON WHICH RELIEF CAN BE
      GRANTED PURSUANT TO NEW MEXICO LAW AND MUST BE DISMISSED.

       In order to state a claim under New Mexico’s Unfair Trade Practices Act, “a complaint

must contain allegations that: (1) the defendant made an oral or written statement, a visual

description or a representation of any kind that was either false or misleading; (2) the false or

misleading representation was knowingly made in connection with the sale, lease, rental, or loan



                                              Page 5 of 8
       Case 1:20-cv-00404-NF-KHR Document 13 Filed 06/08/20 Page 6 of 8



of goods or services in the regular course of the defendant's business; and (3) the representation

was of the type that may, tends to, or does deceive or mislead any person.” Lohman v. Daimler-

Chrysler Corp., 2007-NMCA-100, ¶ 5, 142 N.M. 437. Pursuant to Federal Rule of Civil Procedure

9(b), a party must state with “particularity the circumstances constituting fraud or mistake.” “At a

minimum, Rule 9(b) requires that a plaintiff set forth the who, what, when, where, and how of the

alleged fraud.” Two Old Hippies, LLC v. Catch The Bus, LLC, 784 F.Supp.2d 1200, 1209 (D.N.M.

2011) (citing United States ex rel. Schwartz v. Coastal Healthcare Group, Inc., 232 F.3d 902, at

*3.; see also Midgley v. Rayrock Mines, Inc., 374 F.Supp.2d at 1047 (D.N.M June 1, 2005) (“To

survive a motion to dismiss, an allegation of fraud must ‘set forth the time, place, and contents of

the false representation, the identity of the party making the false statements and the consequences

thereof.’”) (quoting Schwartz v. Celestial Seasonings, Inc., 124 F.3d at 1252).

       Plaintiff fails to sufficiently plead a claim for Unfair Trade Practices because Plaintiff fails

to meet the pleading specificity required by Federal Law to support allegations of fraud.

Specifically, Plaintiff sets forth imprecise statements pertaining to Defendant’s alleged false and

deceptive statements. See Doc. 6, ¶¶ 64-68. Notably, Plaintiff does not plead specific statements

made by Defendant, and does not allege when the statements were made, to whom they were made,

where they were made, or the consequences of Defendant’s alleged statements. Plaintiff’s claim

for Unfair Trade Practices is facially deficient and must be dismissed.



       WHEREFORE, Defendant respectfully requests this Court enter an Order dismissing

Plaintiff’s Amended Complaint and grants all such other relief as just and proper.




                                             Page 6 of 8
Case 1:20-cv-00404-NF-KHR Document 13 Filed 06/08/20 Page 7 of 8



                             Respectfully Submitted:

                             BUSINESS LAW SOUTHWEST LLC

                             /s/ Donald F. Kochersberger III
                             ___________________________________
                             Donald F. Kochersberger III
                             Timothy R. Mortimer
                             320 Gold Ave. SW, Suite 610
                             Albuquerque, New Mexico 87102-3299
                             (505) 848-8581 (Voice)
                             (505) 848-8593 (Facsimile)
                             Donald@BusinessLawSW.com (E-Mail)
                             Timothy@BusinessLawSW.com (E-Mail)


                                           -and-

                             BLEAKLEY BAVOL DENMAN & GRACE

                              /s/ J. Ronald Denman
                             ___________________________________
                             J. Ronald Denman, Esq.
                             Florida Bar No.: 0863475
                             Victoria Pearce, Esq.
                             Florida Bar. No.: 100806
                             15316 N. Florida Avenue
                             Tampa, FL 33613
                             813-221-3759
                             rdenman@bbdglaw.com
                             nlafferty@bbdglaw.com
                             eservice@bbdglaw.com
                             Pro Hac Vice Pending




                            Page 7 of 8
       Case 1:20-cv-00404-NF-KHR Document 13 Filed 06/08/20 Page 8 of 8



                              CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on the 8th day of June 2020, I filed the foregoing electronically
through the CM/ECF system, which caused all counsel to be served by electronic means, as more
fully reflected on the Notice of Electronic Filing:

Kristina Martinez                                 John Di Giacomo
EGOLF + FERLIC +                                  Eric Misterovich
MARTINEZ + HARWOOD, LLC                           Amanda Osorio
123 W. San Francisco St., Second Floor            REVISION LEGAL, PLLC
Santa Fe, NM 87501                                444 Cass St., Suite D
(505) 986-9641                                    Traverse City, MI 49684
kmartinez@EgolfLaw.com                            (231) 714-0100
                                                  john@revisionlegal.com
                                                  eric@revisionlegal.com
                                                  amanda@revisionlegal.com


/s/ Timothy R. Mortimer
Timothy R. Mortimer




                                         Page 8 of 8
